Case 1:19-cv-06189-LDH-RML Document 11 Filed 12/24/19 Page 1 of 1 PageID #: 92




     Pillsbury Winthrop Shaw Pittman LLP
     31 West 52nd Street | New York, NY 10019-6131 | tel 212.858.1000 | fax 212.858.1500




                                                                                                          Ari M. Berman
                                                                                                    tel: +1.212.858.1264
                                                                                           ari.berman@pillsburylaw.com

     December 24, 2019



     VIA ECF

     The Honorable Robert M. Levy
     United States Magistrate Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

     Re:       AirWair International Ltd. v. Primark US Corp. and Primark Ltd.
               Case No.: 1:19-cv-06189-LDH-RML

     Dear Magistrate Judge Levy:

     We represent the Plaintiff AirWair International Ltd. (“Airwair”) in the above-
     referenced action. Pursuant to Local Rule 7.1(d) and to Rule 2(E) of Your Honor’s
     individual practice rules, we submit this letter motion to respectfully request a two-
     week continuance of the Scheduling Conference, currently scheduled on February 6,
     2020, to February 20, 2020. The requested continuance will not affect any other
     currently scheduled deadlines in the case. AirWair makes this request because its
     counsel is currently scheduled to be in trial before the International Trade
     Commission in Washington D.C. (Inv. No. 337-TA-1160) from February 3 to
     February 7.

     This is the first request to continue the Scheduling Conference. Counsel for
     Defendants has consented to this continuance of the Scheduling Conference.

     Respectfully submitted,

     /s/ Ari M. Berman
     Ari M. Berman
     Partner



     cc:       All Counsel of Record (via ECF)

     www.pillsburylaw.com
